IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-469-CV



FLOYD MARTINE,

	APPELLANT

vs.



CITY OF AUSTIN,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 459,991A, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 



PER CURIAM


	The parties have filed an agreed motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Justice Powers, Jones and Kidd
Dismissed on Agreed Motion
Filed:  September 22, 1993
Do Not Publish